                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION


FARONDA DAVIS,                      )
                                    )
           Plaintiff,               )
                                    )
       vs.                          )                    Case No. 4:18-CV-00441-AGF
                                    )
FIDELITY INFORMATION CORP., et al., )
                                    )
           Defendants.              )


                           MEMORANDUM AND ORDER
        This matter is before the Court on Plaintiff’s motions to compel discovery in aid of

execution, pursuant to Federal Rule of Civil Procedure 69 (ECF Nos. 23, 24, 27) and

Plaintiff’s response to the Court’s Order to Show Cause why the Court’s December 10,

2018 Order of Default Judgment against Fidelity Information Corporation should not be

set aside for failure to name the proper defendant (ECF No. 28). For the reasons set forth

below, the motions to compel will be granted.

                                    BACKGROUND

        Plaintiff filed this action in St. Louis County, Missouri, asserting violations of the

Fair Debt Collection Practices Act and the Fair Credit Reporting Act against Defendants

Trans Union, LLC, Equifax Information Services, and Fidelity Information Corporation

(“Fidelity”). On March 21, 2018, Trans Union removed the case to federal court.

Thereafter, Plaintiff voluntarily dismissed Defendants Trans Union and Equifax, leaving

Fidelity as the sole remaining Defendant.


                                              1
        On December 10, 2018, the Court entered default judgment against Fidelity and

awarded $500 in statutory damages, $5,000 in actual damages, and attorney’s fees and

costs totaling $11,690. ECF Nos. 19, 22. Now, Plaintiff seeks a Court Order compelling

Fidelity to respond to post-judgment discovery. Plaintiff also moves to compel non-party

Tan Green III, LLC (“Tan Green”) to respond to Plaintiff’s subpoena.

        Plaintiff asserts that Fidelity’s principal place of business is 441 N. Varney Street,

Fl. 2, Burbank, CA 91502 (“Varney Street address”). She claims that Tan Green owns the

building located at the Varney Street address and believes that Fidelity is Tan Green’s

tenant. In support, Plaintiff submits a certified Fictitious Business Name Statement,

which identifies “Fidelity Capital Holdings, Inc.” as doing business as “Fidelity Creditor

Service” and “Fidelity Information Corporation.” The Varney Street address is listed as

the mailing address for Fidelity. ECF No. 27-2. Plaintiff also submits correspondence

with the Los Angeles County Assessor’s Office, which identifies Tan Green as the owner

of record for the Varney Street address. ECF No. 27-5.

        On December 28, 2018, Plaintiff claims that she sent to Tan Green a subpoena

requesting a copy of Fidelity’s rental agreement, deposit checks, security checks, banking

information, and other documents. ECF No. 27-2. On January 10, 2019, an attorney by

the name of David Fuller stated that his office had been retained by “his client” regarding

Plaintiff’s collection efforts. Mr. Fuller claimed that the California Secretary of State’s

database revealed no registered entity by the name of Fidelity Information Corporation and

requested that Plaintiff’s counsel “cease from any enforcement or other legal actions

against entities or parties unrelated to the Judgment. . .” ECF No. 26-4. Thereafter,


                                              2
Plaintiff filed a motion to compel and served a copy of the motion to various individuals

and entities, including Mr. Fuller and Tan Green’s registered agent, Clinton J. Sallee. 1

         On April 9, 2019, the Court directed Plaintiff to show cause why the Court’s

December 10, 2018 Order of Default Judgement against Fidelity Information Corporation

should not be set aside for failure to name the proper defendant.      ECF No. 28.

Specifically, the Court noted that the filings made by Plaintiff only demonstrated that

Fidelity was a fictitious name under which Fidelity Capital Holdings, Inc. did business.

However, Plaintiff had not named Fidelity Capital Holdings as a Defendant in this case,

and judgment was entered against Fidelity Information Corporation.

         In response, Plaintiff asserted that Fidelity had never represented itself as Fidelity

Capital Holdings, Inc., nor did Fidelity object to Plaintiff naming Fidelity as the proper

Defendant in this action.      Moreover, Fidelity was properly served and was aware of this

litigation.     Thus, Plaintiff contends that the default judgment against Fidelity is valid

and enforceable.

                                          DISCUSSION

         The Court will first address whether default judgment entered against a fictitious

entity is valid and binding such that Plaintiff may then pursue post-judgment discovery.

“A misnomer occurs where a summons is served on the right party but with the wrong

name.”        P & K Heating & Air Conditioning, Inc. v. Tusten Townhomes Redevelopment

Corp., 877 S.W.2d 121, 125 (Mo. Ct. App. 1994).          “A defendant who is misnamed has

the right to interpose a timely and proper objection to the defect and have it

corrected.” Id. (citation omitted).      But, a misnamed defendant waives any objection if

1
       Clinton J. Sallee also the registered agent for Fidelity.
                                                 3
not timely made.     Id.   In other words, “Failure to object at the proper time, and in the

proper manner[,] constitutes a waiver of the objection, as where, instead of objecting that

he is sued by the wrong name, the defendant enters a general appearance, pleads to the

merits, or suffers judgment by default.”     Orona v. Consol. Cab Co., 373 S.W.2d 486,

488 (Mo. App. 1963).

         Here, Fidelity was properly served with process and had the opportunity to object

to the misnomer.     However, Fidelity defaulted and to date has not participated in this

litigation.   Under Missouri law, the default judgment against it is valid and binding.

P & K Heating & Air Conditioning, Inc., 877 S.W.2d at 125.          Accordingly, the Court

now turns to the merits of Plaintiff’s motion to compel.

         Discovery in aid of execution is controlled by Federal Rule of Civil Procedure

69, which states, in relevant part, that “[i]n aid of the judgment or execution, the

judgment creditor . . . may obtain discovery from any person . . . as provided in these

rules or by the procedure of the state where the court is located.”     Fed. R. Civ. P.

69(a)(2).

         Missouri’s Rules of Civil Procedure allow post-judgment discovery of

“matters . . . relevant to the discovery of assets or income subject to . . . the satisfaction of

judgments.” Mo. R. Civ. P. 76.28. Rule 69(a) allows the “judgment creditor . . .

freedom to make a broad inquiry to discover hidden or concealed assets of the judgment

debtor.” ITOCHU Int’l, Inc. v. Devon Robotics, LLC, 303 F.R.D. 229, 232 (E.D. Pa.

2014) (citation omitted); see also Wright & Miller, Discovery in Aid of Execution, 12

Fed. Prac. & Proc. Civ. § 3014 (3d ed.) (“The judgment creditor is allowed discovery to

find out about assets on which execution can issue . . .”).
                                                4
        Rule 69(a) applies the normal procedure of conducting discovery to

post-judgment discovery requests.      Fed. R. Civ. P. 69(a)(2).   For instance, responses to

written discovery must comply with the requirements of Rules 33 and 34, including the

time to respond and waiver of objections if not timely raised.     BancorpSouth Bank v.

RWM Properties II, LLC, No., No. 4:11CV373, 2012 WL 3939972, at * 1 (E.D. Mo.

Sept. 10, 2012) (applying Rules 33 and 34 to post-judgment discovery requests).        Rule

45 provides the specific rules for discovery directed at nonparties.    If a person

commanded to produce documents serves a written objection, the serving party may,

upon notice to the commanded person, move the court for an order compelling

production.     Fed. R. Civ. P. 45(d)(2).

        Here, the Court finds that Plaintiff properly propounded post-judgment discovery

on Fidelity and will grant Plaintiff’s motions to compel directed at Fidelity.   As for the

subpoena directed to Tan Green, the Court concludes that it properly falls within the

scope of permissible discovery allowed by the Federal Rules of Civil Procedure.

Plaintiff has narrowly tailored the request to include only records related to Fidelity’s

tenancy at the property owned by Tan Green.       Furthermore, Plaintiff has offered

evidence that Fidelity is a name under which Fidelity Capital Holdings, Inc. does

business.     Thus, Tan Green will be directed to produce the records requested by the

subpoena for any tenant by the name of Fidelity Capital Holdings, Inc., Fidelity Creditor

Service, or Fidelity Information Corporation.

                                       CONCLUSION

        Accordingly,


                                              5
        IT IS HEREBY ORDERED that Plaintiff’s motions to compel discovery in aid

of execution, pursuant to Federal Rule of Civil Procedure 69, directed at Defendant

Fidelity Information Corporation is GRANTED. ECF Nos. 23, 24.

        IT IS FURTHER ORDERED that Plaintiff’s motion to compel discovery in aid

of execution directed at Tan Green III, LLC r/a Clinton J. Sallee, is GRANTED, as set

forth in this Order. ECF No. 27.




                                            AUDREY G. FLEISSIG
                                            UNITED STATES DISTRICT JUDGE

Dated this 16th day of April, 2019.




                                            6
